Judgment, Supreme Court, New York County (James Leff, J.), rendered June 23, 1993, convicting defendant, after a jury trial, of grand larceny in the fourth degree and criminal possession of stolen property in the fourth degree, and sentencing her, as a persistent felony offender, to concurrent terms of 15 years to life, unanimously modified, on the law, to the extent of vacating the sentence and remanding for resentencing, and otherwise affirmed.
We reject defendant’s contention that she was deprived of her right to due process by the court’s Sandoval ruling (see, People v Walker, 83 NY2d 455, 463). Nor do we find that the prosecutor’s remarks on summation exceeded the bounds of permissible rhetorical comment (see, People v Morgan, 66 NY2d 255, 259).
However, " 'there was a * * * failure by the trial court to follow the procedures mandated by CPL 400.20 in imposing sentence as a persistent felony offender.’ Accordingly, the sentence must be vacated and the matter remanded for new persistent felony offender proceedings.” (People v Hunter, 210 AD2d 11, quoting People v Wilson, 64 AD2d 782). We have considered defendant’s other contentions and find them to be without merit. Concur—Rosenberger, J. P., Kupferman, Nardelli and Tom, JJ.